NORTHERN DYNASTY MINERALS LTD. 15th Floor, 1040 West Georgia St, Vancouver, BCV6E 4H1 Telephone: 604-684-6365 / Facsimile:604-684-8092 November 13, 2012 Liberty Star Uranium & Metals Corp. Big Chunk Corp. 5610 E. Sutler Lane Tucson, AZ85712 Attention:James Briscoe, President and Director Dear Mr. Briscoe RE:Loan Settlement by Mining Claims Sale and Transfer This letter agreement when signed by Liberty Star Uranium & Metals Corp. and Big Chunk Corp. (together herein for convenience “Liberty Star” or “you”), will constitute our agreement to settle the loan owing by Liberty Star to Northern Dynasty in the principal amount of $3,730,174 plus all accrued interest thereon (collectively the “Loan”).As of November 13, 2012, interest in the amount of $872,543 has accrued on the principal amount of the Loan.The Loan will be settled in consideration for the transfer by you to U5 Resources Inc. or such other subsidiary or affiliate of Northern Dynasty as Northern Dynasty may direct (“NDM Subsidiary”), of the Alaska mining claims described on Schedule A hereto (the “Settlement Claims”).The Loan was advanced by a letter agreement dated June 29, 2010, as amended on July 15, 2010, September 8, 2011 and November 14, 2011, and upon Closing (as defined below) of this letter agreement, those agreements and all negotiations between us will terminate.This letter agreement is binding on each of us upon timely acceptance hereof by you.All dollar amounts herein are United States dollars. 1. Closing of Loan Settlement by Purchase and Transfer of Settlement Claims On the completion date of the transactions described herein (the “Closing”), which is to be November 16, 2012 or such other date prior to December 1, 2012 as determined by Northern Dynasty (the “Closing Date”), Northern Dynasty will release and discharge the Loan (including all accrued interest on the Loan to the Closing Date) and all Security for the Loan against delivery to Northern Dynasty of registerable claim transfers for all of the Settlement Claims.The Closing will occur at 11:00 a.m. (Vancouver time) on the Closing Date at our offices unless we otherwise agree in writing.At Closing, Liberty Star will deliver: (a) such registerable mining claim transfers, deeds and quitclaims (“Transfers”) as may be required by Northern Dynasty to convey good title to the Settlement Claims to NDM Subsidiary; (b) an opinion of its counsel stating that Liberty Star has taken all necessary corporate actions and proceedings to deliver the Transfers and transfer the Settlement Claims to NDM Subsidiary; and (c) copies of all filings evidencing the filing and application by Liberty Star of sufficient assessment work conducted by it during 2012 against the Settlement Claims in order to maintain the Settlement Claims in good standing until September 1, 2013, such filings to have been completed and filed to the satisfaction of Northern Dynasty acting reasonably. Upon Closing, Northern Dynasty will deliver to Liberty Star a general release of the Loan and related security and will attend to discharge the UCC filings against Liberty Star and/or its assets. 2. Liberty Star Representations Northern Dynasty’s obligation to accept the Settlement Claims in satisfaction of the Loan is subject to the following representations of Liberty Star being true on the date hereof and at Closing: (a) Liberty Star shall have all necessary corporate power and shall have taken all necessary corporate and other actions and proceedings to execute and deliver this letter agreement as a legal binding obligation.No third party consents shall be required to deliver title to the Settlement Claims hereunder; (b) no shareholder or regulatory approvals are required in order for it to enter into, and complete, the transactions contemplated under this letter agreement; (c) this letter agreement and the obligations assumed by Liberty Star herein do not conflict with any agreement, law, court judgement or order or governmental order to which Liberty Star is subject; (d) the Settlement Claims duly located, validly recorded and registered in the name of Big Chunk Corp., Big Chunk Corp. is the registered and beneficial owner of a 100% of the Settlement Claims, no third party has any financial or legal interest in the Settlement Claims whatsoever, and there are no royalty, lien, or other interests reserved in the Settlement Claims to Liberty Star or any other person; (e) there are no existing environmental remediation obligations relating to any of the Settlement Claims and no operations have taken place on them which were contrary to environmental or other applicable laws; and (f) Liberty Star has provided Northern Dynasty with a copy of all information about the Settlement Claims that is in its possession; (g) there are no tangible assets belonging to Liberty Star located on the Settlement Claims; (h) Liberty star has neither committed an act of bankruptcy, nor has been alleged to be insolvent by any creditor and is now and will be under no legal impediment from dealing with the Settlement Claims; and 2 (i) no litigation or other proceeding or inquiry exists, or is pending or threatened against Liberty Star or which may affect the Settlement Claims, no party has alleged any basis to sue Liberty Star, and no party has threatened to do so. 3. Liberty Star Covenants Liberty Star agrees from execution hereof that: (a) it will not encumber the Settlement Claims in any way and will forthwith execute registerable transfer forms for the Settlement Claims; (b) it shall take all necessary steps to convey good title to the Settlement Claims to NDM Subsidiary on Closing and following Closing; and (c) it shall duly observe the terms of this letter agreement. 4. Northern Dynasty Conditions to Closing The conditions to which Northern Dynasty’s obligations hereunder are subject are as follows (each of which may be waived by Northern Dynasty in whole or in part): (a) as of acceptance hereof by Liberty Star and as of Closing, all of the representations of Liberty Star will be true and all of its covenants shall have been fulfilled; (b) Liberty Star shall have applied against the Settlement Claims all assessment work conducted by it during 2012 on the Settlement Claims, and Northern Dynasty shall have been provided with copies of all filings evidencing the application of such work, completed and filed to Northern Dynasty’s satisfaction acting reasonably; (c) Northern Dynasty shall have been provided with valid Transfers for the Settlement Claims; and (d) no litigation shall have been initiated or threatened by any person or governmental authority to enjoin or inhibit the transactions contemplated hereby or which may, in the opinion of Northern Dynasty acting in its sole discretion, affect the Settlement Claims. 5. General and Miscellaneous (a) This letter agreement will be deemed to have been made in British Columbia and will be enforceable in the Courts of British Columbia. (b) This letter agreement shall enure to the benefit of and shall be binding upon the parties hereto and their successors according to law. (c) Northern Dynasty may assign its rights under this letter agreement in whole or in part and from time to time provided that Northern Dynasty shall remain liable for its obligations hereunder. 3 (d) This letter agreement may be executed in counterpart and by electronic transmission of a recognizable manual signature. (e) Each party shall both before and after Closing, execute such further documents and assurances and do such further acts, as may reasonably be required by the other party to effect the terms hereof and to ensure the valid transfer of good title to the Settlement Claims and the due extinguishment of the Loan and security related thereto. 6. Execution If the foregoing reflects your agreement, please execute this letter agreement where indicated below and return a copy to us by 5:00 p.m. PST on November 13, 2012. Yours truly, Northern Dynasty Minerals Ltd. Per: /s/ signed Authorized Signatory The foregoing is agreed this 13th day of November, 2012. Liberty Star Uranium & Metals Corp. /s/ James Briscoe Authorized Signatory Big Chunk Corp. /s/ James Briscoe Authorized Signatory cc Bernard Pinsky cc Bernhard Zinkhofer 4 SCHEDULE A SETTLEMENT CLAIMS CLAIM NAME ADL NO. TOWN-SHIP RANGE SECTION QUARTER SECTION QUARTER-QUARTER SECTION BC 338 3S 35W 6 SW BC 339 3S 35W 6 SE BC 351 3S 35W 6 NW BC 352 3S 35W 6 NE BC 353 3S 35W 4 NW BC 354 3S 35W 3 NE BC 355 3S 35W 3 NW BC 367 2S 35W 31 SW BC 368 2S 35W 31 SE BC 369 2S 35W 32 SW BC 370 2S 35W 32 SE BC 371 2S 35W 33 SW BC 372 2S 35W 33 SE BC 373 2S 35W 34 SW BC 374 2S 35W 34 SE BC 386 2S 35W 31 NW BC 387 2S 35W 31 NE BC 388 2S 35W 32 NW BC 389 2S 35W 32 NE BC 390 2S 35W 33 NW BC 391 2S 35W 33 NE BC 392 2S 35W 34 NW BC 393 2S 35W 34 NE BC 405 2S 35W 30 SW BC 406 2S 35W 30 SE BC 407 2S 35W 29 SW BC 408 2S 35W 29 SE BC 409 2S 35W 28 SW BC 410 2S 35W 28 SE BC 411 2S 35W 27 SW BC 412 2S 35W 27 SE BC 424 2S 35W 30 NW BC 425 2S 35W 30 NE BC 426 2S 35W 29 NW BC 427 2S 35W 29 NE BC 428 2S 35W 28 NW BC 429 2S 35W 28 NE BC 430 2S 35W 27 NW BC 431 2S 35W 27 NE BC 444 2S 35W 19 SW BC 445 2S 35W 19 SE BC 446 2S 35W 20 SW BC 447 2S 35W 20 SE BC 448 2S 35W 21 SW BC 449 2S 35W 21 SE BC 450 2S 35W 22 SW BC 451 2S 35W 22 SE BC 459 2S 38W 24 NW BC 460 2S 38W 24 NE BC 461 2S 37W 19 NW BC 462 2S 37W 19 NE BC 463 2S 37W 20 NW BC 464 2S 37W 20 NE BC 465 2S 35W 19 NW BC 466 2S 35W 19 NE BC 467 2S 35W 20 NW BC 468 2S 35W 20 NE BC 469 2S 35W 21 NW BC 470 2S 35W 21 NE BC 471 2S 35W 22 NW BC 472 2S 35W 22 NE BC 476 2S 38W 15 SE BC 477 2S 38W 14 SW BC 478 2S 38W 14 SE BC 479 2S 38W 13 SW BC 480 2S 38W 13 SE BC 481 2S 37W 18 SW BC 482 2S 37W 18 SE BC 483 2S 37W 17 SW BC 484 2S 37W 17 SE BC 485 2S 37W 16 SW BC 486 2S 37W 16 SE BC 487 2S 37W 15 SW BC 488 2S 35W 18 SW BC 489 2S 35W 18 SE BC 490 2S 35W 17 SW BC 491 2S 35W 17 SE BC 492 2S 35W 16 SW BC 493 2S 35W 16 SE BC 494 2S 35W 15 SW BC 495 2S 35W 15 SE BC 499 2S 38W 15 NE BC 500 2S 38W 14 NW BC 501 2S 38W 14 NE BC 502 2S 38W 13 NW BC 503 2S 38W 13 NE BC 504 2S 37W 18 NW BC 505 2S 37W 18 NE BC 506 2S 37W 17 NW BC 507 2S 37W 17 NE BC 508 2S 37W 16 NW BC 509 2S 37W 16 NE BC 510 2S 37W 15 NW BC 511 2S 35W 18 NW BC 512 2S 35W 18 NE BC 513 2S 35W 17 NW BC 514 2S 35W 17 NE BC 515 2S 35W 16 NW BC 516 2S 35W 16 NE BC 517 2S 35W 15 NW BC 518 2S 35W 15 NE BC 520 2S 38W 10 SE BC 521 2S 38W 11 SW BC 522 2S 38W 11 SE BC 523 2S 38W 12 SW BC 524 2S 38W 12 SE BC 525 2S 37W 7 SW BC 526 2S 37W 7 SE BC 527 2S 37W 8 SW BC 528 2S 37W 8 SE BC 529 2S 37W 9 SW BC 530 2S 37W 9 SE BC 531 2S 37W 10 SW BC 532 2S 37W 10 SE BC 533 2S 37W 11 SW BC 534 2S 37W 11 SE BC 535 2S 37W 12 SW BC 536 2S 37W 12 SE BC 537 2S 36W 7 SW BC 538 2S 36W 7 SE BC 539 2S 36W 8 SW BC 540 2S 36W 8 SE BC 541 2S 36W 9 SW BC 542 2S 36W 9 SE BC 543 2S 36W 10 SW BC 544 2S 36W 10 SE BC 545 2S 36W 11 SW BC 546 2S 36W 11 SE BC 547 2S 36W 12 SW BC 548 2S 36W 12 SE BC 549 2S 35W 7 SW BC 550 2S 35W 7 SE BC 551 2S 35W 8 SW BC 552 2S 35W 8 SE BC 553 2S 35W 9 SW BC 554 2S 35W 9 SE BC 555 2S 35W 10 SW BC 556 2S 35W 10 SE BC 558 2S 38W 10 NE BC 559 2S 38W 11 NW BC 560 2S 38W 11 NE BC 561 2S 38W 12 NW BC 562 2S 38W 12 NE BC 563 2S 37W 7 NW BC 564 2S 37W 7 NE BC 565 2S 37W 8 NW BC 566 2S 37W 8 NE BC 567 2S 37W 9 NW BC 568 2S 37W 9 NE BC 569 2S 37W 10 NW BC 570 2S 37W 10 NE BC 571 2S 37W 11 NW BC 572 2S 37W 11 NE BC 573 2S 37W 12 NW BC 574 2S 37W 12 NE BC 575 2S 36W 7 NW BC 576 2S 36W 7 NE BC 577 2S 36W 8 NW BC 578 2S 36W 8 NE BC 579 2S 36W 9 NW BC 580 2S 36W 9 NE BC 581 2S 36W 10 NW BC 582 2S 36W 10 NE BC 583 2S 36W 11 NW BC 584 2S 36W 11 NE BC 585 2S 36W 12 NW BC 586 2S 36W 12 NE BC 587 2S 35W 7 NW BC 588 2S 35W 7 NE BC 589 2S 35W 8 NW BC 590 2S 35W 8 NE BC 591 2S 35W 9 NW BC 592 2S 35W 9 NE BC 593 2S 35W 10 NW BC 594 2S 35W 10 NE BC 1171 2S 37W 15 NE BC 1172 2S 37W 14 NW BC 1173 2S 37W 14 NE BC 1174 2S 37W 13 NW BC 1175 2S 37W 13 NE BC 1176 2S 37W 15 SE BC 1177 2S 37W 14 SW BC 1178 2S 37W 14 SE BC 1179 2S 37W 13 SW BC 1180 2S 37W 13 SE BC 1187 2S 37W 24 NW BC 1188 2S 37W 24 NE BC 1196 2S 37W 24 SW BC 1197 2S 37W 24 SE BC 1001 3S 35W 7 NW NW BC 1002 3S 35W 7 NW NE BC 1003 3S 35W 7 NE NW BC 1004 3S 35W 7 NE NE BC 1005 3S 35W 4 SE NW BC 1006 3S 35W 4 SE NE BC 1007 3S 35W 3 SW NW BC 1008 3S 35W 3 SW NE BC 1009 3S 35W 3 SE NW BC 1010 3S 35W 3 SE NE 5
